Citation Nr: 1520505	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970, with confirmed service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

In a September 2014 informal hearing presentation, the Veteran's representative reported that the Veteran's treatment records recently noted the possibility of a posttraumatic stress disorder (PTSD) diagnosis in connection with his mental health treatment for major depressive disorder.  Review of the paper and electronic records indicates that the Big Spring Federal Correctional Institute treatment records where the Veteran is incarcerated include treatment records for the time period through May 2007.  Therefore, further development to obtain any outstanding records from the Big Spring Federal Correctional Institute is in order.

In addition, the Board notes that previous attempts to schedule the Veteran for a VA examination were not successful.  Prison officials advised the RO that they were unable to transport the Veteran to a VA Medical Center and no VA examiners were willing or able to go to the prison for an examination.  In September 2014, the Veteran's representative requested that another VA examination be scheduled.  On remand, a disability benefits questionnaire should be sent to the correctional facility to be filled out by an appropriate mental health provider, or efforts should be made to schedule the Veteran for a VA examination via videoconferencing.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include Big Spring Federal Correctional Institute treatment records for the time period from May 2007 to the present. 

2. The RO or the AMC should provide a VA disability benefits questionnaire to the Big Spring Federal Correctional Institute and request that a qualified mental health professional complete the form with the Veteran in support of his claim of entitlement to service connection for a psychiatric disability, to include PTSD.  

3. If it is unable to obtain a completed a VA disability benefits questionnaire from an appropriate mental health professional with the prison, the RO or the AMC should attempt to afford the Veteran an appropriate VA examination via videoconferencing.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




